Exhibit 10.1
IDEX CORPORATION
LAKE FOREST, ILLINOIS
REVISED AND RESTATED
IDEX MANAGEMENT INCENTIVE COMPENSATION PLAN
FOR KEY EMPLOYEES
EFFECTIVE JANUARY 1, 2011

1.   The purpose of this Plan is to provide incentive and reward to “key
employees” who contribute to the profits of the enterprise through their
invention, ability, industry, loyalty or exceptional service, by making them
participants in that success. The primary objectives of the Plan are to:

  –   Effectively incent desired organizational performance levels by focusing
on a few quantitative and qualitative indicators that drive overall company
performance.     –   Ensure accountability, support, and accomplishment of
corporate-wide initiatives.     –   Provide leverage for support of
multi-business unit activities to take advantage of synergies across units and
within newly-formed groups.     –   Enhance the reward and retention of top
performers.

    As herein used, the word “key employees” shall be understood to include the
Corporation’s officers, key executive office managerial employees, business unit
presidents, and other executives employed in the business units and subsidiaries
(operating units) of the Corporation generally reporting to an operating unit
president, or other key managerial or professional employees engaged in
capacities of special responsibility and trust in the development, conduct, or
management of the operating unit who may from time to time in the manner herein
set forth be deemed and determined by the Chief Executive Officer of the
Corporation to be “key employees” for a particular award year.

2.   Full power and authority to construe, interpret and administer this Plan
shall be vested in the Compensation Committee of the Board of Directors of the
Corporation. However, the day-to-day administration of the Plan shall be the
responsibility of the senior management of the Corporation, and the Compensation
Committee of the Board of Directors shall rely on the senior management for
recommendations for awards and interpretation, when necessary. Decisions of the
Compensation Committee of the Board of Directors shall be final, conclusive, and
binding upon all parties, including the Corporation, the stockholders, and the
employees.   3.   An employee shall be eligible for consideration for extra
compensation if he or she is an employee of the Corporation or a subsidiary as
of October 1 of a fiscal year, remains an employee as of the last day of the
fiscal year and is a current employee through the date of payout. No employee
whose compensation, under a contract of employment or otherwise, is determined
in whole or in part on a commission basis, and no person who is compensated on
the basis of a fee or retainer, as distinguished from salary, shall be eligible
for extra compensation for the period during which his or her compensation is so
determined.   4.   Subject to the provisions of this Plan, the Compensation
Committee of the Board of Directors shall have full discretion in making extra
compensation awards.

1



--------------------------------------------------------------------------------



 



5.   Extra compensation awards with respect to any fiscal year (the “award
year”) shall be made as soon as feasible after the close of such fiscal year.
Awards shall be made and the beneficiaries shall be notified thereof and paid
therefore promptly, and in any event, between January 1 and March 15 of the year
following the award year.   6.   This document describes the process that will
be used to determine extra compensation awards for each Plan participant.   7.  
The amount awarded to a “key employee” under the Plan shall be determined in
accordance with the following Plan description.

  A.   MICP PLAN FACTORS         The Plan will use the following factors to
determine individual extra compensation payments:

  –   The Plan participant’s Annual Base Salary as of January 1 of the
respective MICP award year.     –   Individual Target Bonus Percentage, based on
the position content of the participant’s current job.     –   Corporate and
Business unit performance against Quantitative Performance Objectives,
representing 65% of the Business Performance Factor.     –   Performance against
up to five internally-assessed qualitative or quantitative measures,
representing 35% of the Business Performance Factor.     –   An individual
Personal Performance Multiplier, ranging from 0.00 to 1.30; the purpose of this
individual multiplier is to identify and appropriately award top performers and
below average performers.     –   The Compensation Committee may establish
minimum standards for award payouts under the MICP.

  B.   QUANTITATIVE PERFORMANCE OBJECTIVES         Corporate and business unit
accomplishments will be measured against any one or more of the following
Quantitative Performance Objectives representing 65% of the Business Performance
Factor and can range from 0 to 130%, depending upon achievement against
established criteria in total:

  –   margin growth,     –   net earnings (either before or after interest,
taxes, depreciation, amortization and non-recurring items),     –   economic
value-added (as determined by the Compensation Committee),     –   sales or
revenue, net income (either before or after taxes),     –   operating earnings,
    –   cash flow (including, but not limited to, operating cash flow and free
cash flow),

2



--------------------------------------------------------------------------------



 



  –   return on capital,     –   return on assets (net or gross),     –   return
on stockholders’ equity,     –   stockholder returns,     –   return on sales,  
  –   gross or net profit margin,     –   productivity,     –   expense margins,
    –   operating efficiency,     –   customer satisfaction,     –   working
capital,     –   earnings per share (exclusive of restructuring charges),     –
  price per share,     –   new product development, and     –   market share.

      Target, Minimum, and Maximum performance objectives will normally be
established for each Quantitative Performance Objective selected following the
Board of Directors’ review of the IDEX business plan at the first Board meeting
of the year and by March 31 each year. Objectives will usually be established on
a business unit basis. In some instances where individual locations within
business units operate on a more independent basis from the respective units,
all or some objectives may be established on a location basis. In addition,
objectives may be established on operating group and corporate-wide basis to
determine accomplishments and bonus earned for group executives and executive
office staff, respectively.         Objectives established will reflect unit
business plans, economic and market conditions, and reasonable expectations of
accomplishment. Bonus earned at target performance in each Quantitative
Performance Objective will be individually weighted as a specified percent of
the Business Performance Factor as set by the Compensation Committee each award
year in its discretion.         For performance in between Minimum and Target
and between Target and Maximum, the Compensation Committee will interpolate the
appropriate bonus percentage earned. Results will be stated on a constant
exchange rate assumption so that results of international locations will be
included and considered on a currency neutral basis.         In the event an
acquired company is added to a business unit during the year, appropriate
adjustments will be made to the targets to reflect the acquisition. The
decisions of Corporate management as to the amount of such adjustments shall be
binding and final.

3



--------------------------------------------------------------------------------



 



  C.   QUALITATIVE/QUANTITATIVE OBJECTIVES         Accomplishments will also be
measured against up to five objectives anchored by specific criteria at
benchmark levels of performance. This component is weighted 35% of the Business
Performance Factor and can range from 0% to 70%, depending on total achievement
against established criteria. Selected objectives must have a business focus,
not an individual development focus. They will be selected as areas of focus to
a specific business unit for the fiscal year. They may not be duplicative of the
quantitative performance objectives in section B.         The
qualitative/quantitative measures may be selected from the list below or may be
other measures as appropriate as key areas of focus for the fiscal year.
Measures may include:

  –   Global Expansion     –   Capital Management and Deployment     –  
Commercial Excellence     –   Operational Excellence     –   New Product
Development     –   Integration Effectiveness     –   Organizational Development
    –   Customer Satisfaction

      Each criterion will be evaluated on a scale as compared to the criteria
definition on the Qualitative Factors worksheet and a total Business Performance
Factor percentage computed.     D.   PERSONAL PERFORMANCE MULTIPLIER         A
Personal Performance Multiplier will be determined each year for each MICP
participant. The Personal Performance Multiplier and its distribution among MICP
participants will be zero, or from 0.70 to 1.30 in increments of .05 as follows:

          Personal Performance Multiplier   Distribution Among MICP Participants
1.30
  Top 15% of participants
1.15
  Next 10%
1.0
  Middle 65%
0.70 or 0.00
  Bottom 10%

      The Personal Performance Multiplier determination will reflect individual
performance in the participant’s job and unit during the award year, as well as
active support of and contribution to the success of corporate initiatives and
achieving inter-unit synergies. Business unit presidents will make
recommendations for Personal Performance Multiplier ratings within their units.
Recommendations for Personal Performance Multipliers for each business unit Plan
participant will be submitted by the business unit president to the respective
group executive by January 15 following the end of each award year.

4



--------------------------------------------------------------------------------



 



      Group executives will be responsible for managing the distribution of
ratings according to the specified distribution above within the participants
from their respective groups, subject to the final review by the Chief Executive
Officer of the Corporation.         The Chief Executive Officer will be
responsible for managing the distribution of ratings among all participants.    
E.   TOTAL BONUS CALCULATION         The Total Bonus Calculation for each
individual participant will be determined as follows:         THE SUM OF        
Business Performance Factor percentages earned on each of the Quantitative
Performance Objectives         PLUS         Business Performance Factor
percentage earned on the Qualitative/Quantitative Performance Objectives        
TIMES         Individual Target Bonus Percentage         TIMES         Personal
Performance Modifier         TIMES         Annual Base Salary as of January 1 of
award year         The maximum bonus opportunity can be achieved when all
quantitative and qualitative objectives meet the maximum performance levels
(200% of target) and the highest Personal Performance Multiplier of 1.30 is
awarded.         Where a participant has had a salary increase during the year,
the bonus will be prorated to reflect the change. However, any changes to base
salary prior to April 2nd of the performance cycle will be considered the base
salary for incentive calculation purposes. In addition, where a participant has
moved into another position with a different Individual Target Bonus Percentage
or transferred to a different business unit, the bonus calculation will be
prorated to reflect the different Individual Target Bonus Percentages and the
different unit objectives measurement respectively.     F.   SPECIAL ADJUSTMENTS
        In unusual circumstances, awards to specific individuals or units may be
adjusted positively or negatively to reflect performance, which significantly
affected the operating results of the unit or company. Such adjustments will be
recommended by the Chief Executive Officer of the

5



--------------------------------------------------------------------------------



 



      Corporation and approved by the Compensation Committee of the Board of
Directors. However, these adjustments will be made infrequently and on the basis
of unusual positive or negative performance.

8.   While the Plan provides that participants must be an employee at the end of
the year in order to be eligible for payments under the Plan, exceptions will be
made in the case of death, total and permanent disability, or retirement.
Retirement means voluntary termination of service on or after accruing at least
five Years of Service with the Corporation and attaining an age of at least 50,
if the sum of your age and Years of Service is at least 70. “Years of Service”
means the number of full years that you have been employed by or providing
service to the Corporation or any of its subsidiaries. In such cases, the
participant will receive an extra compensation payment for the prorated portion
of the year (measured to the nearest full month) he or she was employed by the
Corporation. The prorated payment will be based on actual quantitative
performance through the end of the award year in which death, disability, or
retirement occurs and a Personal Performance Multiplier of 1.00. The prorated
extra compensation payment shall be paid along with bonus payments to other Plan
participants following the end of the award year. A participant who leaves the
employ of the Corporation prior to the end of the calendar year for any reason
other than death, disability, or retirement, as specified above, shall not be
entitled to any payment under this Plan.   9.   If a beneficiary dies, his or
her unpaid extra compensation awards, if any, shall be paid and delivered in
accordance with the terms specified in applicable beneficiary or trust
arrangements, if any, to his or her legal representatives or to the persons
entitled thereto as determined by a court of competent jurisdiction. Such unpaid
extra compensation awards, if any, may be paid out as determined by the
Corporation in its discretion subject to the approval of the Compensation
Committee of the Board of Directors.   10.   Consistent with the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, IDEX and the Board of
Directors reserve the right to recover (“clawback”) from current and/or former
key employees any wrongfully earned performance-based compensation, upon the
determination by the Compensation Committee of the following:

  –   There is a restatement of Company financials, due to the material
noncompliance with any financial reporting requirement,     –   The cash
incentive compensation to be recouped was calculated on, or its realized value
affected by, the financial results that were subsequently restated,     –   The
cash incentive compensation would have been less valuable than what was actually
awarded or paid based upon the application of the correct financial results, and
    –   The pay affected by the calculation was earned or awarded within three
years of the determination of the necessary restatement.

These provisions are designed to deter and prevent detrimental behavior and to
protect our investors from financial misconduct. The Compensation Committee has
exclusive authority to modify, interpret and enforce this provision in
compliance with all regulations.

11.   This Plan was effective as of January 22, 1988, and was amended and
restated as of January 1, 1996, January 1, 1999, January 1, 2001, January 1,
2003, January 1, 2005, January 1, 2008, January 2, 2010 and January 1, 2011.
While, as in the past, it is contemplated that extra compensation will be
awarded annually, the Compensation Committee of the Board of Directors shall
have the right to modify, suspend, or terminate this Plan at any time.

6